                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LOS LOBOS RENEWABLE POWER, LLC
And LIGHTNING DOCK GEOTHERMAL
HI-01, LLC

       Plaintiffs,                                   Case No. 2:15-CV-00547-MV-KRS

vs.

AMERICULTURE, INC., a New Mexico
For profit corporation and DAMON
SEAWRIGHT, individually and as an
Officer and director of AMERICULTURE
INC.,

       Defendants.

                     ORDER EXTENDING SCHEDULING DEADLINES

       THIS MATTER comes before the Court on the parties’ Joint Motion for Extension of

Scheduling Deadlines. Finding the motion well taken, the Court hereby Orders that:

       The Court will conduct a settlement conference on February 20, 2020, in Las Cruces.

The provisions of the Court’s October 7, 2019, Order Setting Settlement Conference [Doc. 86]

will be applicable to the February 20 settlement conference, with the exception that the deadline

for defense counsel to serve on Plaintiff’s counsel a response to Plaintiff’s December 16, 2019,

letter is January 27, 2020, and the deadline for the parties to make their respective submissions to

the Court is February 13, 2020.

       In addition, the dates sets forth in the Court’s November 26, 2019 Order Extending

Scheduling Deadlines [Doc. 100] are amended as follows:

       a.      Termination of Deposition Discovery: 30 days after the completion of production

of all documents, and service of all written discovery responses, pursuant to either agreement of

the Parties or the Court’s rulings on pending and any to-be-filed motions to compel.
         b.     Deadline for Dispositive Motions: 30 days after the deadline for deposition

discovery.

         If the Parties have not otherwise resolved this dispute, the Court will schedule and conduct

another settlement conference following completion of briefing of any dispositive motions that are

filed.

         IT IS SO ORDERED.


                                               Kevin R. Sweazea
                                               United States Magistrate Judge
